 1
 2
 3
 4
 5
 6
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
     KARANJEET KAUR GILL,                                No. 5:18-cv-03722-SVK
12
                    Plaintiff,
13
              vs.                                        [PROPOSED] ORDER EXTENDING
14                                                       DEADLINES FOR FACT DISCOVERY
     FABRINET WEST, INC.,                                AND MEDIATION COMPLIANCE
15
                                                         AS MODIFIED BY THE COURT
16                  Defendant.

17
18
                    Upon Stipulation of the parties, and good cause shown, the Court’s scheduling
19
     order dated October 23, 2018 is modified as follows:
20
       Date                          Event
21
       May 15, 2019                   Close of Fact Discovery
22     June 15, 2019                  ADR (Mediation) Deadline
       The April 30, 2019 Case Management Conference will be rescheduled to May 28, 2019.
23          All other previously set deadlines are to remain unchanged.
24   Dated: February 21, 2019
25
26                                                        Hon. Susan van Keulen
                                                          U.S. Magistrate Judge
27
28


     [PROPOSED] ORDER EXTENDING DEADLINES FOR FACT DISCOVERY AND MEDIATION COMPLIANCE



                                                Page 1
